Per Curiam:
This case was tried before Trial Judge Miller who issued his opinion, findings of fact, and recommended conclusion of law on March 18, 1982. He concluded that plaintiff is not entitled to recover and that the petition should be dismissed. After the filing of the trial judge’s report, counsel for plaintiff moved to withdraw as counsel, and this was allowed on May 7, 1982. Plaintiff has continued in a pro se status but has filed no brief or exceptions in the time allowed by our rules. In a mostly illegible letter to the Clerk, plaintiff, an elderly man, indicates that he has no funds to retain a new lawyer and makes some conclusory arguments, mostly unintelligible to the court, why an "appeal” should be allowed.
For its part, defendant moves us to adopt the trial judge’s conclusion, but also seeks a significant change in his opinion and a number of modifications in that opinion.
In the circumstances, the court deems it appropriate merely to adopt the trial judge’s conclusion of law that plaintiff is not entitled to recover, without adopting his opinion (either as issued or as defendant would modify it) or his findings of fact. Accordingly, we hold that plaintiff is not entitled to recover and dismiss the peititon. It is so ORDERED.
Plaintiffs motion for rehearing and suggestion for rehearing en banc were denied September 10,1982.